Citation Nr: 9904121	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  96-15 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in N. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of VA loan guaranty 
indebtedness in the original amount of $24,499.63, to include 
the issue of whether waiver of recovery is precluded by bad 
faith.


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



REMAND

The veteran served on active duty from February 1975 to 
February 1980, with additional prior active service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1995 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  The Committee found that the 
veteran's actions leading to the default constituted bad 
faith, thereby precluding further consideration of waiver of 
recovery of the debt under the principle of equity and good 
conscience.  The RO in New Orleans, Louisiana, had 
jurisdiction over the veteran's claim at the time of the 
Board's previous remand, but the case is again under the 
jurisdiction of the North Little Rock, Arkansas, RO.

The case was previously before the Board in March 1998, when 
it was remanded for further development and adjudication.  
Additional evidence has been associated with the claims file 
that was not before the Board at that time which warrants a 
second remand.

The veteran requested and was scheduled for a hearing before 
a traveling member of the Board on December 9, 1997.  The RO 
notified him of the date and time of his hearing at his most 
recent address of record by letters dated in November and 
December 1997.  He failed to appear for this hearing.  
However, the November 1997 letter sent to the veteran by the 
RO had been returned by the post office in November 1997, 
marked as undeliverable because the veteran no longer resided 
at that address.  The December 1997 letter was likewise 
returned as undeliverable.  A forwarding address was 
provided.  No further action was taken by the RO.

The Board further observes that the October 1998 supplemental 
statement of the case was mailed to the veteran at an 
incorrect address.  The number on the street address is wrong 
and not in accordance with the address provided by the post 
office on the returned November 1997 letter noted above.  
This document must, therefore, be reissued.

Accordingly, while the Board sincerely regrets the delay, in 
order to afford the veteran due process the case must be 
remanded to the RO for the following:

1.  Reissue the October 1998 supplemental 
statement of the case.  This document 
must be mailed to the veteran at his most 
recent address of record.

2.  Schedule the veteran for a hearing 
before a traveling Member of the Board in 
accordance with applicable law.  Notify 
the veteran of the hearing at his most 
recent address of record.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is so informed.  He is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995); and Falzone v. Brown, 8 Vet. App. 398 
(1995).  The purpose of this REMAND is to accord due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 

- 4 -


